Citation Nr: 0303961	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disorder, to include otitis media, otitis externa, hearing 
loss, and tinnitus.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease, vagotomy 
residuals, and pyloroplasty residuals.  

3.  Entitlement to service connection for residuals of a 
gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the North Little Rock Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Any current bilateral ear disorder, including otitis 
media, otitis externa, hearing loss, and tinnitus is not of 
service origin.  

2.  Any current gastrointestinal disorder, including peptic 
ulcer disease, vagotomy residuals, and pyloroplasty 
residuals, is not of service origin.  

3.  Any residuals of a gunshot wound to the left foot are not 
of service origin.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).

2.  A bilateral ear disorder, to include otitis media, otitis 
externa, and tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

3.  Peptic ulcer disease was not incurred in or aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  A gastrointestinal disorder, to include vagotomy 
residuals, and pyloroplasty residuals, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

5.  Residuals of a gunshot wound to the left foot were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the April 1996 rating 
determination, the August 1996 SOC, and the April 1998, June 
1998, May 2000, and April 2002 SSOCs informed the appellant 
of the information and evidence needed to substantiate this 
claim.  Furthermore, in an April 2001 letter, the RO informed 
the veteran of the VCAA.  It specifically notified the 
veteran of VA's duty to notify him about his claim, VA's duty 
to assist him in obtaining evidence, what the evidence had to 
show to establish entitlement, what evidence was still needed 
from the veteran, what the veteran could do to help with his 
claim, where the veteran could send information, and where to 
contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded VA 
examinations.  He also appeared at a hearing at the RO in 
January1998.  Moreover, this matter was remanded twice by the 
Board for further development, with said development being 
accomplished as thoroughly as possible.  VA has met all VCAA 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) and peptic ulcer disease will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

The National Personnel Records Center indicated that any 
records that may have been on file at that facility would 
have been destroyed by fire in 1973.  If service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In September 1995, the veteran requested service connection 
for ear problems, ulcers, and a left foot injury.  On a NA 
Form 13055 filled out in September 1995, the veteran 
indicated that he had sustained a gunshot wound injury to his 
foot in August-September 1956, while in Inchon Korea.  

At the time of an October 1995 VA general examination, the 
veteran reported having had gastric surgery for peptic ulcer 
disease in 1967.  He indicated that it was possibly a 
vagotomy or pyloroplasty.  He noted that he was doing fairly 
well with his ulcer.  He reported that he had not had a 
gastrointestinal bleed and that he ate three meals per day.  
He stated that he was not on any ulcer medication.  

The veteran also reported that he had problems with soreness 
in his ears over the years and that he had been treated for 
otitis externa.  He noted that he had had his ears irrigated 
in the past.  He was not on any medication for any current 
ear problem.  

The veteran further stated that he had accidentally sustained 
a gunshot wound to his foot in the past.  He indicated that 
the point of entry of the bullet was on the medial aspect of 
the left sole.  The veteran did not have surgery.  He 
complained of a little callous at the point of exit but had 
no complaints otherwise.  

Physical examination of the ears revealed that the external 
canals were slightly pale.  The cerumen was copious and the 
tympanic membranes were normal.  Examination of the digestive 
system revealed a midline incision from the xiphoid to the 
umbilicus.  The abdomen was soft.  There was a scar which was 
well healed, nontender, and not attached to the underlying 
structures.  There was no hepatosplenomegaly and bowel sounds 
were normal.  

The left foot appeared to be grossly normal.  There was a 1 x 
1 centimeter callous at the anterior aspect of the calcaneus 
involving the left foot.  There were no other scars.  The 
toes and arch appeared normal and the veteran did not favor 
the foot when he walked.  Diagnoses of residuals of bilateral 
external otitis; residuals of an injury to the left foot; and 
postoperative status, vagotomy and pyloroplasty for peptic 
ulcer disease were rendered.  

The veteran was also afforded a VA audiological examination.  
At the time of the examination, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
55
70
LEFT
10
20
20
55
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 82 percent in the left ear.

The veteran was found to have bilateral moderate to severe 
sensorineural hearing loss from 3000-8000 Hertz.  He reported 
experiencing constant bilateral ringing tinnitus since 1967.  
He stated that he did not know what caused it and found it 
moderately annoying.

In response to a request for records in conjunction with the 
veteran's NA Form 13055, the National Personnel Records 
Center indicated that there were no meds or SGOs on file for 
the veteran.  The NPRC also indicated that it had searched 
the morning reports from July 1956 through October 1956 and 
had found no remarks pertaining to the allegation.  

At the time of his January 1998 hearing, the veteran 
testified that he sustained a gunshot wound to his left foot 
when a gun held by a fellow soldier went off.  The veteran 
stated that he was taken to the hospital for his foot and 
started becoming sick to his stomach at that time.  He 
indicated that he could not keep anything down.  The veteran 
stated that when the injury to his foot occurred, he was 
taken to the first aid station and then put in an ambulance 
and transferred to a hospital in Inchon where he stayed for 
30 or 45 days.  

After his release from the hospital, the veteran testified 
that he had problems with his stomach, his foot, and his 
ears.  He indicated that he was given drops for his ears and 
that a bazooka had gone off too close to him and caused his 
ears to ring.  He stated that his foot ached after the 
injury.  The veteran testified that after his release he went 
to see a private physician who told him to soak his foot.  He 
reported that the doctor who had treated him was deceased and 
that no records could be obtained.  The veteran stated that 
he had a bump on his left foot and that he had to keep it 
shaved.  He indicated that he had written home to his mother 
and told her about the injury but those records had been 
thrown out when she passed away.  The veteran also noted that 
the physician who had treated him for his foot after service 
had told him to wash out his ears. He testified that his left 
foot, ear, and gastrointestinal problems had been chronic 
since service.  He further reported that he had had 
gastrointestinal surgery in 1967.  

In a statement submitted at the time of the hearing, E. B. 
indicated that the veteran had problems with his ears, foot, 
and stomach, when he came back from Korea.  He noted that the 
veteran did not have these problems when he went into 
service.  He stated that the veteran started driving a truck 
when he came back but was off so much from work due to 
illness that he had to quit.  He further noted that when the 
veteran worked with him at the timber yard he could eat 
nothing but milk and crackers.  He stated that the veteran 
quit his job after six months.  He also reported that the 
veteran had surgery on his stomach in 1967.  He noted that 
the veteran had lots of problems with his health.  

In a letter dated in July 1996, but received at the time of 
the hearing, S. D., a cousin of the veteran, stated that the 
veteran was having lots of problems with his stomach in 1964.  
She noted that the veteran still had problems with his 
stomach.  

In March 1998, the veteran's representative submitted a 
photocopy of an envelope postmarked May 18, 1956, from the 
veteran to his mother and a photocopy of a picture of a 
soldier with his foot bandaged.  

In an April 1998 statement in support of claim, B. B., 
indicated that he had seen a picture of the veteran with a 
bandage on him.  He noted that his mother had read letters to 
him indicating that the veteran had been shot in the feet 
while stationed in Korea in 1956.  

In December 1998, the Board remanded this matter for 
additional development, to include an attempt to obtain 
copies of the United States Army medical facility in Inchon, 
Korea.  The Board also requested that the veteran submit 
medical evidence linking any currently claimed disability to 
his period of service.  

Information received in conjunction with the requested 
development revealed that there were no Army medical 
facilities in Inchon, Korea.  

In February 2001, the Board again remanded this matter for 
additional development, to include notice that the veteran 
had an obligation to submit all relevant evidence in his 
possession.  The veteran was further advised that if there 
was evidence linking an ear disorder, a gastrointestinal 
disorder, or gunshot wound residuals to service, he had to 
submit it.  

A review of the record demonstrates that the first objective 
clinical evidence of any ear problem is not until many years 
after service.  

The Board accepts as credible the appellant's statements with 
respect to his current ear problems, including his hearing 
loss and tinnitus.  We note that the appellant is competent 
to report such symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Likewise, the 
veteran's friends and family members are not competent to 
offer opinions on medical diagnosis or causation.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements concerning the onset of his ear 
problems are in conflict with the currently available 
treatment records.  Furthermore, the veteran, at the time of 
his October 1995 VA audiological evaluation, indicated that 
his tinnitus started in 1967.  Moreover, the objective 
medical evidence does not contain any opinions or any 
notations relating the veteran's ear problems, including 
hearing loss, tinnitus, otitis media, or otitis externa to 
his period of service.  These records are more probative than 
the veteran's more recent assertions.  Furthermore, the 
veteran was asked on two separate occasions to submit any 
evidence showing a link between his current ear problems and 
his period of service and has not submitted any such 
evidence.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any ear problems 
that the veteran may have, including hearing loss, otitis 
media, otitis externa, or tinnitus are not related to his 
period of service.  Therefore, service connection is not 
warranted.

As to the veteran's claim for service connection for a 
gastrointestinal disorder, to include peptic ulcer disease, 
vagotomy residuals, and pyloroplasty residuals, the first 
objective clinical evidence of any gastrointestinal problems 
is not until many years after service.  

The Board accepts as credible the appellant's statements with 
respect to his current gastrointestinal problems.  As noted 
above, he is competent to report such symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  See Layno.  However, as 
a lay person, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu.  Likewise, the veteran's friends and family 
members are not competent to offer opinions on medical 
diagnosis or causation.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his 
gastrointestinal problems are in conflict with the currently 
available treatment records.  The veteran underwent 
gastrointestinal surgery in 1967, many years after service.  
Moreover, the objective medical evidence does not contain any 
opinions or any notations relating the veteran's 
gastrointestinal problems, including peptic ulcer disease, 
vagotomy residuals, and pyloroplasty residuals to his period 
of service.  These records are more probative than the 
veteran's more recent assertions.  Furthermore, the veteran 
was asked on two separate occasions to submit any evidence 
showing a link between his current gastrointestinal problems 
and his period of service and has not submitted any such 
evidence.

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any 
gastrointestinal problems that the veteran may have are not 
related to his period of service.  Therefore, service 
connection is not warranted.

As to the veteran's claim for gunshot wound residuals of the 
left foot, the Board notes that the veteran has submitted 
statements from several family members to support his claim 
as well as a picture of a soldier with a bandaged left foot.  
However, the SGO records and morning reports for the time 
period in question do not reveal any treatment for the 
veteran.  Moreover, while the veteran has testified that he 
was treated at a U.S. Army Hospital in Inchon, the requested 
search for records from this facility revealed that there was 
no U. S. Medical facility in Inchon.  

Moreover, the first objective clinical evidence of any foot 
problems is not until many years after service.  

Generally, a layman is competent to report that he has been 
shot.  However, competence is different than credibility.  In 
this case, there is no evidence contained in the service 
records, including the discharge certificate that the veteran 
was shot during service.  There is no competent evidence of a 
foot disorder in proximity to separation from service and 
there is a lack of medical evidence linking a foot disorder 
to service.  In sum, the supporting evidence consists of the 
veteran's own statements supporting the claim that he was 
shot in service and that he had residuals.  Based on the 
cumulative record, his remote assertions are not credible.  
Furthermore, the veteran was asked on two separate occasions 
to submit any evidence showing a link between his current 
left foot problems and his period of service and has not 
submitted any such evidence.

The preponderance of the evidence shows that any current left 
foot problem that the veteran may have is not related to his 
period of service.  Therefore, service connection is not 
warranted.




ORDER

Service connection for a bilateral ear disorder, to include 
otitis media, otitis externa, hearing loss, and tinnitus is 
denied.

Service connection for a gastrointestinal disorder, to 
include peptic ulcer disease, vagotomy residuals, and 
pyloroplasty residuals is denied.

Service connection for residuals of a gunshot wound to the 
left foot is denied.


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

